UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1206


LAWRENCE LITTLE,

                       Plaintiff – Appellant,

          v.

DONAL ESTES;    HERBERT   SEGAR; BRANDON CHAMBERS; CEDRICOT
BOOTH,                        Defendants – Appellees,

          and

EASTERN DISTRICT POLICE STATION,

                       Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-01514-WDQ)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Little, Appellant Pro Se. Chaz Romeo Ball, Michael
Lawrence Marshall, SCHLACHMAN, BELSKY & WEINER, PA, Baltimore,
Maryland; Kara Kiminsky Lynch, BALTIMORE CITY LAW DEPARTMENT,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lawrence     Little       appeals       the     district     court’s    order

dismissing his civil complaint as barred by res judicata.                         We

have     reviewed    the     record    and      find     no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Little v. Estes, No. 1:13-cv-01514-WDQ (D. Md. Feb. 24,

2015).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in   the   materials

before    this    court    and   argument      would    not   aid   the   decisional

process.



                                                                            AFFIRMED




                                           2